UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. SEGWAY IV CORP. (Exact name of registrant as specified in Charter New Jersey 000-30327 22-3719169 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 213 South Oak Avenue, Owatonna, Minnesota55060 (Address of Principal Executive Offices) (507) 446-9166 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 13, 2011: 5,250,000 shares of common stock. SEGWAY IV CORP. FORM 10-Q March 31, 2011 INDEX PAGE PART IFINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 2 Item 4. Controls and Procedures 2 PART II OTHER INFORMATION Item 1 Legal Proceedings 3 Item 1A. Risk Factors 3 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 3 Item 3. Defaults Upon Senior Securities 3 Item 4. Removed & Reserved 3 Item 5. Other Information 3 Item 6. Exhibits 3 SIGNATURE 4 SEGWAY IV CORP. (a development stage company) FINANCIAL STATEMENTS AS OF MARCH 31, 2011 SEGWAY IV CORP. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 Statement of Stockholders Equity F-3 - F4 Cash Flow Statement F-5 Notes to the Financial Statements F-6 - F-8 SEGWAY IV CORP. (a development stage company) BALANCE SHEETS As of March 31, 2011 and December 31, 2010 ASSETS 3/31/2011 12/31/2010 CURRENT ASSETS Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.0001; Authorized: 20,000,000 None issues and outstanding - - Common Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: 5,250,000 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity ) ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS For the three months ending March 31, 2011 and 2010 From inception (March 31, 2000) through March 31, 2011 3 MONTHS 3 MONTHS ENDING ENDING FROM 3/31/2011 3/31/2010 INCEPTION REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES NET INCOME (LOSS) ACCUMULATED DEFICIT, BEGINNING BALANCE ) ) - ACCUMULATED DEFICIT, ENDING BALANCE $ ) $ ) $ ) Earnings (loss) per share $ ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. F-2 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (March 31, 2000) through March 31, 2011 COMMON ADDITIONAL ACCUM. TOTAL SHARES STOCK PAID IN DEFICIT EQUITY Stock Issued for cash $ $ $ - $ Net Loss ) ) Total, December 31, 2000 ) ) Contributed capital by shareholders Net Loss ) ) Total, December 31, 2001 ) ) Contributed capital by shareholders 76 76 Net Loss ) ) Total, December 31, 2002 ) ) Net Loss ) ) Total, December 31, 2003 ) ) Net Loss ) ) Total, December 31, 2004 ) ) Net Loss ) ) Total, December 31, 2005 ) ) Net Loss ) ) Total, December 31, 2006 ) ) Net Loss ) ) Total, December 31, 2007 ) ) Net Loss ) ) Total, December 31, 2008 ) ) Net Loss ) ) Total, December 31, 2009 $ $ $ ) $ ) Net Loss ) ) Total, December 31, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-3 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (March 31, 2000) through March 31, 2011 COMMON ADDITIONAL ACCUM. TOTAL SHARES STOCK PAID IN DEFICIT EQUITY Net Loss ) ) Total, March 31, 2011 $ 525 $ 425 $
